                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

UNITED STATES OF AMERICA,         *

vs.                               *
                                          CASE NO. 4:15-CR-4-CDL-MSH
CALVIN SCREWS,                    *

      Defendant.                  *


                              O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

February 4, 2019.    Although the Court granted Defendant’s motion

for a 30-day extension to file objections, none were filed as

permitted by 28 U.S.C. § 636(b)(1).       Therefore, the Court reviews

the Recommendation for clear error.       Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court, including the denial of a certificate

of appealability.

      IT IS SO ORDERED, this 3rd day of April, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA
